DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 15 is objected to because of the following informalities: “activate electrosurgical energy” in line 12 should be amended to --output the electrosurgical energy--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “the device” should be amended to --the electrosurgical device--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “a network” in line 4 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “network” in line 1 of the claim. For purposes of examination, this will be treated as being the same as the network in line 1 of the claim.
Regarding claim 3, the claim recites the limitation “an electrosurgical generator” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “electrosurgical generator” as set forth in line 3 of claim 1. For purposes of examination, this will be treated as being the same as the previously recited “electrosurgical generator” as set forth in line 3 of claim 1.
Regarding claim 8, the claim recites the limitation “an electrosurgical device over a network” in lines 3-4 which renders the claim indefinite because it is unclear whether these are the same or different than the previously recited “electrosurgical device” and “network” in line 1 of the claim. For purposes of examination, these will be treated as being the same as the previously recited “electrosurgical device” and “network” in line 1 of the claim.
Claim 8 also recites the limitation “an electrosurgical device” in line 5 which renders the claim indefinite for substantially similar reasoning as set forth above with regard to claim 8.
Regarding claim 15, the claim recites the limitation “a network” in line 6 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “network” in line 1 of the claim. For purposes of examination, this will be treated as being the same as the previously recited “network” in line 1 of the claim.
Regarding claim 20, the claim recites the limitation “an electrosurgical generator” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “electrosurgical generator” in line 1 of claim 15. For purposes of examination, this will be treated as being the same as the previously recited “electrosurgical generator” in line 1 of claim 15.
Claims 2, 4-7, 9-14 and 16-19 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cadouri (US 2015/0297282).
Regarding claim 1, Cadouri discloses a method for remote control of an electrosurgical device over a network (see remote control of generator 402 and treatment device 112 over cable 432 for remote device 430 and the wireless connection or electrical connectors for display 406; [0061], [0063]-[0064], and [0080]), the method comprising: transmitting an activation request from a remote device to an electrosurgical generator over the network (see transmission of energy activation signals from the remote device 430 and display 406 to electrosurgical generator 402 that must occur when the RF/START button is pressed due to their electrical connections; see [0063], [0080], Figs. 10A and 11A); activating the electrosurgical device to output electrosurgical energy in response to receiving the activation request (see beginning of RF energy delivery to treatment device 112, [0063] and [0080]); starting a timer in response to receiving the activation request (see start of timer 466 that tracks procedure time during energy delivery which occurs in response to the activation request; [0063], [0080], Figs. 4D and 11A-11B); and deactivating the electrosurgical device in response to receiving a deactivation request from the remote device (see deactivation in response to the operator pressing the RF/STOP button to terminate energy delivery, [0080]).
Regarding claim 2, Cadouri further discloses wherein the network is at least one of a wireless network (see “wireless connection”, [0061]) or a wired network (see cable 432 in [0063] and/or “electrical connectors” in [0061]).
Regarding claim 3, Cadouri further discloses wherein the electrosurgical device is an electrosurgical generator (see electrosurgical generator 402; [0061], Fig. 4C).
Regarding claim 4, Cadouri further discloses wherein the electrosurgical device is an electrosurgical instrument (see treatment device 112; [0040], Fig. 1).
Regarding claim 5, Cadouri further discloses transmitting an operating status to the remote device over the network (see transmission of temperature or impedance data that must occur over the network to the displays for displaying temperature and impedance values, [0073] and [0080]).
Regarding claim 6, Cadouri further discloses wherein the operating status is transmitted continuously while the electrosurgical device is activated (see updates “in real time” during energy delivery, therefore the operating status must be transmitted continuously to provide real time status; [0073]).
Regarding claim 7, Cadouri further discloses displaying the operating status on a remote surgical console display (see operating status information on the displays shown in Figs. 10A-10D and/or 11A-11B).
Regarding claim 8, Cadouri discloses a method for remote control of an electrosurgical device over a network (see remote control of generator 402 and treatment device 112 over cable 432 for remote device 430 and wireless connection or electrical connectors for display 406; [0061], [0063]-[0064], and [0080]), the method comprising: receiving an activation request from a remote device to an electrosurgical device over the network (see transmission and reception of energy activation signals from the remote device 430 and display 406 to electrosurgical generator 402 that must occur when the RF/START button is pressed due to their electrical connection; see [0063], [0080], Figs. 10A and 11A); activating an electrosurgical device to output electrosurgical energy in response to receiving the activation request (see beginning of RF energy delivery to treatment device 112, [0063] and [0080]); starting a timer in response to receiving the activation request (see start of timer 466 that tracks procedure time during energy delivery which occurs in response to the activation request; [0063], [0080], Figs. 4D and 11A-11B); and deactivating the electrosurgical device in response to receiving a deactivation request from the remote device (see deactivation in response to the operator pressing the RF/STOP button to terminate energy delivery, [0080]).
Regarding claims 9-13, Cadouri further discloses these limitations under substantially similar rationale as that applied to claims 2-3 and 5-6.
Regarding claim 14, Cadouri further discloses wherein the electrosurgical device is an electrosurgical instrument (see generator 402 with treatment device 112 as an electrosurgical instrument when connected together, Figs. 1 and 4C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cadouri in view of Hamel (US 2005/0251228).
Regarding claim 15, Cadouri teaches a system for remote control of an electrosurgical generator over a network (see system for remote control of generator 402 and treatment device 112 over cable 432 for remote device 430 and wireless connection or electrical connectors for display 406; [0061], [0063]-[0064], and [0080], Figs. 1 and 4A) comprising: a remote device (see remote device 430 and/or display 306, Figs. 4A): wherein the remote device is configured to transmit an activation request to an electrosurgical device over the network (see transmission of energy activation signals from the remote device 430 and display 406 to electrosurgical generator 402 and treatment device 112 that must occur when the RF/START button is pressed due to their electrical connection; see [0063], [0080], Figs. 10A and 11A); and the electrosurgical device configured for outputting electrosurgical energy in response to receiving the activation request (see beginning of RF energy delivery to treatment device 112, [0063] and [0080]), including: a second processor (see microprocessor, [0041]; see also [0049]); and a second memory storing instructions (see memory and storage devices with computer-executable instructions, [0041]) which, when executed by the processor, cause the electrosurgical device to: activate electrosurgical energy in response to receiving the activation request (see beginning of RF energy delivery to treatment device 112, [0063] and [0080]); start a timer in response to receiving the activation request (see start of timer 466 that tracks procedure time during energy delivery which occurs in response to the activation request; [0063], [0080], Figs. 4D and 11A-11B, see also timer in [0079]); and deactivate the electrosurgical device in response to receiving a deactivation request from the remote device (see deactivation in response to the operator pressing the RF/STOP button to terminate energy delivery, [0080]). However, Cadouri fails to teach the remote device as comprising a first processor and a first memory storing instructions to perform the recited steps.
Hamel teaches a system for remote control of multiple electrosurgical devices (see console 9, Figs. 1-5) wherein the remote control device comprises a processor (see microcontroller 51; [0036]-[0038], Fig. 5; see also microcontroller 71, Fig. 7A) and a memory storing instructions to perform processing and control steps (microcontrollers 51 and 71 are taught as programmable, therefore it must possess memory for storing the programming to perform its functions, [0036]-[0037] and [0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote device as taught by Cadouri with a first processor and a first memory storing instructions to perform the recited steps in light of Hamel, the motivation being to provide the predictable results of storing executing programming to identify inputs, transmit signals, and display received data (see Hamel [0037]-[0038] and [0044]).
Regarding claims 16-20, Cadouri further teaches these limitations under substantially similar rationale as that applied to claims 2-7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schofield et al. (US 2019/0269457) discloses a remote device for producing an activation signal to cause delivery of an electrosurgical waveform (see control unit 718; [0098], Figs. 7-8); Cunningham et al. (US 20130041368) discloses a remote device for sending activation signals to deliver an electrical signal for coagulation or cutting of tissue (see [0028], Figs. 2A-2C), and McGreevy et al. (US 2007/0066969) discloses setting a timer and deactivating the electrosurgical energy when the timer reaches a maximum duration value (see [0058]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794